Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Smith appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Smith’s motion to compel the district court to produce his plea agreement and transcript of his arraignment, deny Smith’s motion to place his case in abeyance, and affirm for the reasons stated by the district court. United States v. Smith, No. 1:03-cr-00369-CCB-4 (D.Md. May 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.